Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	
	Claims 1,3,7,10,11,16-30, 34,35 and 40-42 are pending and under examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
U.S. Patent No. 10,787,661
Claims 1,3,7,10,11,16-30, 34 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S.Patent No. 10,787,661.
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 
 Instant claim 1 recites a method for making a sequence-verified oligonucleotide library from a composition comprising a mixture of oligonucleotides, the method comprising: a) providing the composition comprising the mixture of oligonucleotides, wherein each oligonucleotide comprises common priming sites for amplification; b) amplifying one or more oligonucleotides; c) transforming a plurality of host cells with the amplified oligonucleotides, 
Claims 1 and 29 of U.S.Patent No. 10,787,661 recites a method comprising the same steps as recited in instant claim 1. Furthermore, independent patented claims 31 and 34 of U.S.Patent No. 10,787,661 recite very similar limitations to instant claim 1.
Furthermore, patented claims 2-28,30,32, 33 and 35-42 of U.S.Patent No. 10,787,661 recite limitations that are very similar to instant claims 3,7,10,11,16-30, 34 and 35.
Therefore, although patented claim 1 of U.S.Patent No. 10,787,661 does not recite the same invention as claim 1 of the instant invention, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method for sequence verification of an oligonucleotide from a composition comprising a mixture of oligonucleotides as taught by patented claim 1 of U.S.Patent No. 10,787,661 and to include the features of patented claims 2-42 of U.S.Patent No. 10,787,661 as a skilled artisan would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of providing a method for making a sequence-verified oligonucleotide library from a composition comprising a mixture of oligonucleotides as recited in the instant invention.  	
Therefore, the combined teachings of claims 1-42 of U.S.Patent No. 10,787,661 render obvious the rejection of instant claims 1,3,7,10,11,16-30, 34 and 35 on the ground of nonstatutory double patenting.

U.S. Patent No. 10,787,661 and Zhu et al. 
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S.Patent No. 10,787,661 as applied to claims 1,3,7,10,11,16-30, 34 and 35 above, and further in view of Zhu et al. (US20030027213).
As noted above, instant claims 1,3,7,10,11,16-30, 34 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S.Patent No. 10,787,661.
Furthermore, patented claim 34 of U.S.Patent No. 10,787,661 recites a method comprising providing a mixture of cDNA for analysis comprising sequence verification of one or more oligonucleotides from a composition comprising a mixture of oligonucleotides.
Furthermore,  prior to the effective filing date of the claimed invention, Zhu et al. teach methods comprising providing  vectors comprising target polynucleotide comprising loxP sites and transforming yeast with these vectors are known in the art (e.g. para 0029-0032, pg. 3; para 0043-0045, pg. 4; para 0053-0055, pg. 5; inserting target fragments in vectors by known methods as in para 0184, pg. 14-15; amplification of target sequences for site-specific recombination as in para 00217-00228, pg. 17-18).
Furthermore,  Zhu et al. teach the starting collection of oligonucleotides is generated by reverse transcription of isolated RNA to yield a cDNA library (e.g. para 0164,pg. 13; para 0186, pg. 15).
Furthermore,  Zhu et al. teach PCR amplification of starting library (e.g. amplification of target sequences for site-specific recombination as in para 00217-00228, pg. 17-18).

Therefore, as both patented claims 1-42 of U.S.Patent No. 10,787,661 and Zhu et al. teach methods comprising preparing nucleic acids for introduction to host cells and subsequent analysis, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method  for sequence verification of an oligonucleotide from a composition comprising a mixture of oligonucleotides as taught by patented claims 1-42 of U.S.Patent No. 10,787,661 comprising providing a cDNA library and to include providing a starting mixture of isolated RNA that is subjected to  amplification and reverse transcription to yield a cDNA library for further analysis as taught by Zhu et al. as a skilled artisan would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of providing a method for making a sequence-verified oligonucleotide library from a composition comprising a mixture of oligonucleotides as recited in the instant invention.  	
Therefore, the combined teachings of claims 1-42 of U.S.Patent No. 10,787,661 and Zhu et al. render obvious the rejection of instant claim 40 on the ground of nonstatutory double patenting.




U.S. Patent No. 10,787,661 and Wu 
Claims 41 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S.Patent No. 10,787,661 as applied to claims 1,3,7,10,11,16-30, 34 and 35 above, and further in view of Wu (US20140273226; filed 17 March 2014).
As noted above, instant claims 1,3,7,10,11,16-30, 34 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S.Patent No. 10,787,661.
Furthermore,  prior to the effective filing date of the claimed invention, Wu teaches methods are known in the art comprising preparing and providing  vectors comprising engineered guide RNA templates that are subsequently introduced into host cells and used for further analysis (e.g. Entire Wu reference and especially plasmid comprising guide RNA template as in para 0020,pg. 3; custom guide RNA preparation and screening as in para 0217-0232, pg. 20-21; plurality of plasmids as in para 0415,pg. 33).
Therefore, as both patented claims 1-42 of U.S. Patent No. 10,787,661 and Wu teach methods comprising preparing nucleic acids for introduction to host cells and subsequent analysis, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method for sequence verification of an oligonucleotide from a composition comprising a mixture of oligonucleotides as taught by patented claims 1-42 of U.S.Patent No. 10,787,661 comprising providing a library of target oligonucleotides and to include providing a starting collection of vectors comprising guide RNA templates that are used for further analysis as taught by Wu as a skilled artisan would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements 
Therefore, the combined teachings of claims 1-42 of U.S.Patent No. 10,787,661 and Wu render obvious the rejection of instant claims 41 and 42 on the ground of nonstatutory double patenting.

Free of the Prior Art
Claims 1,3,7,10,11,16-30, 34,35 and 40-42 are free of the prior art.
The prior art does not teach or fairly suggest the claimed combination of steps comprising: 
amplifying one or more oligonucleotides from a composition of oligonucleotides;
transforming a plurality of host cells with the amplified oligonucleotides, wherein each host cell comprises a target locus, and wherein each amplified oligonucleotide is integrated at a site within the target locus of a host cell, said target locus comprising a first recombination target site for a site-specific recombinase, wherein said first recombination site is adjacent to the site where the oligonucleotide is integrated at the target locus; 
plating and culturing the plurality of transformed host cells in a first ordered array on media suitable for growth of the host cells, wherein each colony of clones has a position in the first ordered array and comprises a different oligonucleotide integrated at the target locus;

translocating the oligonucleotide to a position adjacent to the barcode sequence of the barcoder cell using a site-specific recombinase system, wherein site-specific recombination with the recombination target site of the barcoder cell generates a nucleic acid comprising a barcode-oligonucleotide fusion sequence; 
combining  and sequencing the barcode-oligonucleotide fusion sequences from each of the plurality of oligonucleotide-barcoder cells to identify and verify each oligonucleotide sequence, wherein the barcode in each barcode-oligonucleotide fusion sequence identifies the position in the first ordered array of a colony comprising the adjacent sequence-verified oligonucleotide; and 
collecting clones comprising sequence-verified oligonucleotides, thereby creating a library of sequence-verified oligonucleotides, as required by the instant invention.
 
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SAHANA S KAUP/             Primary Examiner, Art Unit 1639